DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              D.Y., The Father,
                                 Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D19-2892

                          [February 4, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Judge; L.T. Case No. 16-5405 CJ DP.

  Bernard R. Appleman of Law Office of Bernard R. Appleman, Fort
Lauderdale, for appellant.

  Thomasina F. Moore and Samantha C. Valley of Florida Statewide
Guardian Ad Litem Office, Tallahassee, for appellee, Guardian Ad Litem.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.